Citation Nr: 0719053	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  06-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In July 2004, the RO held that service connection for hearing 
loss was not warranted.  By means of a January 2005 rating 
decision the RO denied entitlement to service connection for 
tinnitus.

In November 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.


FINDINGS OF FACT

1.  The veteran has hearing loss attributable to his period 
of service.

2.  The veteran has tinnitus attributable to service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2006).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran contends that his hearing loss and tinnitus are 
attributable to his period service due to acoustic trauma.  
The veteran has credibly testified his current hearing loss 
and tinnitus are attributable to his period of service 
because he was not provided any ear protection and was 
exposed to multiple rounds of fire due to his specialty as an 
armor crewman.  Additionally, he has not had post-service 
noise exposure that can compare to that during service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

The veteran's service medical records only contain one 
audiological examination, performed upon separation.  
Although the October 1966 separation examination does not 
demonstrate hearing loss, within the tested frequencies, 
subsequent post-service medical records indicate that the 
veteran's current hearing los and tinnitus are attributable 
to his period of service.  

Upon separation, in October 1966, puretone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
0
----
5
LEFT
----
5
5
        
----
0

The veteran has submitted various opinions from private 
treatment providers in support of his claims of entitlement 
to service connection for hearing loss and tinnitus.  In 
November 2004, Paul E. Brown, Jr., M.D., submitted that the 
veteran had experienced episodes of intermittent ringing in 
the ears since he began his treatment in May 1984.  He noted 
that the veteran had served as an armor crewman and indicated 
that from his experience as a military physician that the 
"tankers" had traumatic high intensity noise levels from 
firing armored tank weapons.  He opined that he highly 
suspected that the veteran has suffered from hearing loss and 
tinnitus due to his period of service.  In April 2006, he 
further indicated that, after reviewing the veteran's service 
medical records, it continued to be his opinion that the 
veteran's hearing loss and tinnitus were consistent with the 
veteran's history excessive noise exposure during service.  
He also noted that there appeared to be no other etiologies 
for the veteran's hearing loss and tinnitus.  

In June 2005, Mark A. Howell, M.D., diagnosed the veteran as 
having bilateral low to high frequency moderate to severe 
sloping sensorineural hearing loss, left ear greater than 
right, with elevated speech reception threshold and decreased 
speech discrimination.  He noted that the findings were 
consistent with noise-induced hearing loss and that the 
veteran had tinnitus secondary to his hearing loss.  He 
concluded that with this type of hearing loss pattern being 
totally consistent with loud noise exposure and the veteran's 
history of excessive noise exposure during service, it was at 
least as likely as not that the veteran's hearing loss was 
related to his period of service.  He also indicated that 
there was no other obvious etiology for the veteran's hearing 
loss.  

In October 2005, the veteran was afforded a VA examination.  
The examiner noted bilateral recurrent tinnitus, which was of 
the same etiology as the veteran's hearing loss.  The veteran 
was also diagnosed as having mild to severe sensorineural 
hearing loss, with excellent word recognition abilities.  The 
examiner opined that it was less likely as not that the 
veteran's hearing loss and tinnitus were attributable to 
service and that it appeared to be more of an age-related 
presbycusis.  He, however, noted that the veteran was 
certainly exposed to noises loud enough to cause noise-
induced hearing loss.  He further commented that a loss at 
frequencies not tested could not be totally ruled out and 
that the veteran did not have any occupational or 
recreational noise exposure.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Upon review of the medical evidence in conjunction with the 
veteran's credible testimony that not only his tinnitus, but 
his hearing loss began during active service, the Board finds 
that service connection is warranted for bilateral hearing 
loss and tinnitus.  Additionally, the veteran's military 
specialty as an armor crewman subjected him to excessive loud 
noise on a regular basis and the veteran does not have any 
post-service significant occupational and recreational noise 
exposure.  The veteran's post-service employment was as a 
laboratory analyst and in sales.

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  As such, the evidence is deemed to be 
at least in relative equipoise as to whether the veteran's 
hearing loss and tinnitus was incurred in service.  Thus, 
service connection for hearing loss and tinnitus is granted.


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


